NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ROBERT FREDRICKSON,                )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-2696
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Kimberly Campbell, Judge.

Robert Fredrickson, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


KELLY, MORRIS, and SMITH, JJ., Concur.